FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . COMMISSION FILE NUMBER 000-33151 VOYAGER ENTERTAINMENT INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 54-2110681 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4483 West Reno Avenue, Las Vegas, Nevada (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (702) 221-8070 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b -2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T As of November 14, 2011, there were 177,127,287 outstanding shares of the issuer's Common Stock, $0.001 par value. 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4.Controls and Procedures 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4. [Removed and Reserved] 20 Item 5.Other Information 20 Item 6.Exhibits 21 SIGNATURES 21 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. VOYAGER ENTERTAINMENT INTERNATIONAL, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2011 3 Table of Contents VOYAGER ENTERTAINMENT INTERNATIONAL, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, DECEMBER 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaids Deposits - Total current assets FIXED ASSETS, net of accumulated depreciation of $4,773 and $3,642, respectively OTHER ASSETS, website development costs, net of accumulated amortization of $19,537 and $9,416, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses - related party Notes payable Due to related parties Loans and settlement payable Total current liabilities Total liabilities COMMITMENTS & CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock: $0.001 par value; authorized 50,000,000 shares Series A - 1,500,000 designated, none outstanding - - Series B - 10,000,000 designated, none outstanding - - Series C - 20,000,000 designated, 7,500,000 and none issued and outstanding, respectively - Common stock: $0.001 par value; authorized 200,000,000 shares; issued and outstanding: 177,127,287 and 172,127,287, respectively Additional paid-in capital Deferred construction costs paid with common stock ) ) Loan collateral paid with common stock ) ) Common stock payable – related party Common stock payable Accumulated deficit during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents VOYAGER ENTERTAINMENT INTERNATIONAL, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2011 FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2010 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 FROM INCEPTION MAR 01, 1997 TO SEPTEMBER 30, 2011 Revenues $
